Citation Nr: 9916219	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for nodular and cystic 
acne, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This matter arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for his 
nodular and cystic acne.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's nodular and cystic acne is productive of 
not more than moderate disfiguring scarring or exfoliation, 
exudation or itching involving an exposed area of the skin.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's nodular and cystic acne have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 7800 and 
7806 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been obtained by the RO.  The evidence includes the 
veteran's service medical records, records of post-service 
medical treatment, reports of VA rating examinations, a 
transcript of hearing testimony given before a Hearing 
Officer at the RO, and personal statements made by the 
veteran.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was granted for the 
veteran's nodular and cystic acne by a rating decision of 
March 1985, and a 10 percent evaluation was assigned, 
effective from August 27, 1984.  In February 1997, the 
veteran filed a claim for an increased evaluation for his 
acne, claiming that the currently assigned 10 percent 
disability evaluation did not adequately reflect the severity 
of that disability.  The RO denied the veteran's claim by 
rating decisions of September and November 1997.  The 
November 1997 rating decision is the subject of this appeal.  

The veteran underwent a VA rating examination in July 1997. 
The report of that examination shows that the veteran was 
taking medication including Minocycline, Nizoral, 
Doxycycline, and Betamethasone which were characterized as 
topical medications.  The veteran complained of scarring of 
his face and the examiner noted that other than one small 
lesion on the top of the veteran's ear, no significant new 
cystic lesions were reported.  The veteran was not found to 
have any surgical excision, infection or incisional drainage, 
or surgical treatment for his acne.  The most active lesion 
was on his face.  He had pitting of the middle of the 
forehead, on both cheeks, and a few small lesions which were 
characterized as dried pigmented lesions of the shoulders.  

The examiner described the veteran's skin disorder as 
follows:  The veteran had old acne with no active lesions 
noted at that time.  Scarring and pitting were present as 
shown on photographs.  Most of the lesions were on the face 
with some on the shoulder area.  At the time of the 
examination, there were no cystic lesions, although there was 
evidence of scarring and pitting to a moderate degree.  The 
examiner concluded with a diagnosis of acne, and observed 
that there were no cystic lesions on the face or shoulders.  
He noted that the veteran's acne was under control under the 
present battery of medication.  The veteran reported that he 
would experience flare-ups, but the examiner indicted that he 
did not see any flare-ups at that time.  Photographs of the 
veteran's face and shoulders were enclosed, showing scarring 
and pitting of the forehead and cheek areas to a moderate 
degree as described in the examination report.  

The veteran subsequently issued a statement with his 
substantive appeal of December 1997 in which he maintained 
that he experienced constant itching and had puss-filled 
cysts on his face which would swell and become disfiguring 
and which would leave scars.  He also stated that the 
photographs would show disfiguring scarring.  

In July 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had been treated at the Ann Arbor VA Medical Center (VAMC) 
monthly for the past five months.  He stated that he broke 
out with nodules on a random basis, and that those he 
currently had were visible.  He further indicated that the 
nodules would become red and inflamed, and would weep.  With 
respect to current medication, the veteran stated that he was 
being treated with Accutane, the strongest medication 
available for his particular skin disorder.  According to the 
veteran, the nodules would become painful when they broke 
out, and that if he developed a cyst in an exposed area, such 
would become particularly embarrassing.  In addition, the 
veteran testified that he was currently laid off from work, 
but that he had not missed work due to his skin disorder, 
other than to attend doctors' appointments.  

VA outpatient treatment records dating from January through 
April 1998 were obtained from the Ann Arbor VAMC and show 
treatment for cystic acne with scarring.  These records show 
that the veteran had been seeing a dermatologist, and was 
unhappy that the disorder had not been resolved.  In 
addition, the records show that the veteran had been treated 
with Accutane.  Aside from noting that the veteran had acne 
scars and some cysts/nodules, and that he received ongoing 
treatment for this disorder, the records provide no other 
information indicating a more disabling condition such that 
would warrant an increased evaluation.  

The rating schedule does not contain a diagnostic code that 
specifically evaluates nodular and cystic acne.  Accordingly, 
the disability in this case has been rated as being 
alternately analogous to "disfiguring scars of the head, 
face, and neck" under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998), or "eczema" under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  See 38 C.F.R. § 4.20 (1998).  
Applying the criteria for disfiguring scars of the head, 
face, and neck under Diagnostic Code 7800 or for eczema under 
Diagnostic Code 7806, the Board concludes that the currently 
assigned 10 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under those or any other diagnostic codes.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
contemplated upon a showing of moderately disfiguring scars 
on the head, face, or neck.  A 30 percent evaluation is 
warranted where severe disfiguring scars on the head, face, 
or neck are shown, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  For 
assignment of a 50 percent evaluation, there must be a 
showing of complete or exceptionally disfiguring scars which 
result in exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  Id.  

Under Diagnostic Code 7806, a 10 percent evaluation is 
contemplated for exfoliation and exudation or itching, where 
the affected region involves an exposed surface or extensive 
area.  A 30 percent evaluation is warranted where there is 
constant exudation or itching with extensive lesions or 
marked disfigurement.  Upon a showing of ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant eczema-like 
symptoms, a 50 percent evaluation is warranted.  Id.  

The veteran has testified and issued statements to the effect 
that he experiences constant itching, embarrassing skin 
eruptions in exposed areas, and extensive lesions resulting 
from his service-connected skin disorder.  However, the 
available medical evidence, the report of the July 1997 
rating examination shows only what could be objectively 
described as moderate disfiguring scarring of the face due to 
nodular and cystic acne.  The veteran was not shown to have 
active lesions at that time, and the examiner's 
characterizations of the veteran's skin disorder, as noted 
above, were supported by the contemporaneous photographs of 
the affected area.  

Moreover, the Board acknowledges that the veteran experiences 
at least some itching as a normal consequence of his skin 
disorder and that he would necessarily experience periods 
when his condition is more active.  The Board find that such 
is contemplated by the currently assigned 10 percent 
evaluation.  The medical evidence does not show that he 
experiences nodular and cystic acne at this time which is 
manifested by symptomatology to the degree of severity he has 
reported.  The medical evidence does not show that he 
experiences constant itching or exudation, extensive lesions, 
or what would be considered to be severe or marked 
disfigurement as contemplated by Diagnostic Codes 7800 or 
7806.  In addition, the Board notes that the clinical 
treatment records from the Ann Arbor VAMC, while showing that 
the veteran has an ongoing skin problem, do not indicate a 
more severe condition that contemplated by the currently 
assigned evaluation.  Accordingly, the Board finds that it 
must deny the veteran's claim for assignment of an evaluation 
in excess of 10 percent for his skin disorder.  See 
Francisco, supra.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here there has been no showing that the 
disability under consideration, nodular and cystic acne, has 
necessitated frequent periods of hospitalization or otherwise 
renders impracticable the application of the regular 
schedular standards.  The veteran reports that he is not 
working at the present time, but he has indicated that this 
unemployment is due to his having been laid off from work, 
rather than due to his skin disorder.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased rating for the 
veteran's nodular and cystic acne.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's nodular and cystic acne is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

